Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 and 6-9 are allowed because, in light of the evidence in the Declaration 06/23/2021, the prior art fails to teach or suggest the specific Tris concentration 1.5-5mM which allows naked eye detection of isothermal amplification reactions.  The closest prior art (MITRA, US 10,253,357) teaches naked eye detection of LAMP reactions using phenol red in 0.34-19mM Tris to cause yellow to red color change when amplification products are produced.  Although MITRA was cited as anticipatory, yet the amendments to the claims to recite a narrow range of 1.5-5mM Tris causes the Office to apply MITRA as an obviousness rejection (obvious to optimize the specific range to 1.5-5mm).  Specifically, the Office follows the guidance from MPEP § 2131.03 which makes clear that “[i]f the claims are directed to a narrow range, and the reference teaches a broad range, depending on the other facts of the case, it may be reasonable to conclude that the narrow range is not disclosed with ‘sufficient specificity’ to constitute an anticipation of the claims.”  The range of MITRA (0.34-19mM) is a broad range of ~56x (19/0.34); whereas the claimed range (1.5-5mM) is a very narrow range of ~3.33x (5/1.5).  This is further demonstrated by Applicants’ evidence in the Declaration 06/23/2021 which shows that Tris concentrations higher than 5mM failed to allow naked eye detection.  To this end, analyzing MITRA compared to the claims in light of the evidenced provided in the Declaration 06/23/2021, MITRA fails to teach that the specific range 1.5-5mM worked particularly well to allow true naked eye detection of amplification products in LAMP reactions as demonstrated by the Declaration filed 06/23/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 6-9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637